Opinion issued December 3, 2009














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00965-CR
____________

 DEVIN RAY PRICE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 337th District court
Harris County, Texas
Trial Court Cause No. 429308





MEMORANDUM  OPINION
          We lack jurisdiction to hear this appeal. Appellant, Devin Ray Price, was
convicted by a jury of the offense of aggravated sexual assault of a child in trial court
cause number 429308.  The jury assessed his punishment at confinement for 20 years. 
The trial court sentenced appellant on May 1, 1987.  Appellant filed a notice of
appeal, and the appeal was assigned to this Court as 01-87-00348-CR.
           On November 3, 1988, this Court issued an opinion affirming the judgment of
the trial court.  Price v. State, 1988 WL 117145 (Tex. App.—Houston [1st Dist.] Nov.
3, 1988,  pet. ref’d) (not designated for publication).  Our mandate issued on August
29, 1989. 
          On January 9, 2009, appellant filed a pro se document that seeks post-conviction relief in trial court cause number 429308.  Because appellant asks this
Court to reverse or revise his 1987 conviction and sentence, we construe the
document as a motion for out-of-time appeal. 
           This Court’s judgment of August 29, 1989 is final.  Neither the trial court nor
this Court has authority to grant an out-of time-appeal.  Even if we were to construe
appellant’s document as a writ of habeas corpus, this Court would not have
jurisdiction.  The exclusive post-conviction remedy in final felony convictions in
Texas courts is through a writ of habeas corpus  pursuant to article 11.07 of the Code
of Criminal Procedure.  See Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp.
2009); Ater v. Eight Court of Appeals, 802 S.W.2d 241 Tex. Crim. App. 1991. 
Jurisdiction of this case has passed to the Texas Court of Criminal Appeals. 
                    Accordingly, we dismiss for lack of jurisdiction. 
 
PER CURIAM

Panel consists of Justices Jennings, Higley, and Hanks.

Do not publish.  Tex. R. App. P. 47.2(b).